404 F.2d 348
Maris LEIBMAN and Ezra David Hill, Appellants,v.UNITED STATES of America, Appellee.
No. 25952.
United States Court of Appeals Fifth Circuit.
December 2, 1968.
Rehearing Denied December 26, 1968.

Max Lurie, Miami, Fla., for appellants.
William A. Meadows, U. S. Atty., Lloyd G. Bates, Jr., Asst. U. S. Atty., Miami, Fla., for appellee.
Before TUTTLE and AINSWORTH, Circuit Judges, and MITCHELL, District Judge.
PER CURIAM:


1
We have carefully considered the contention of appellant that the prosecution here arose out of the illegal finding of marijuana as the fruits of an unlawful search. We conclude that, under the undisputed circumstances of this case, including the conceded right of the motel operator to enter the room for house-keeping purposes, no Fourth Amendment rights of the appellants were invaded. The subsequent arrest, at a time the officers knew the appellants were in possession of the marijuana, was fully warranted.


2
The judgment is affirmed.